Citation Nr: 1509191	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  05-25 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1992 to November 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was previously remanded by the Board in August 2009, April 2012, March 2013, and August 2013, and it now returns for final appellate review. 

In his April 2008 substantive appeal (VA Form 9), the Veteran requested a personal hearing at the RO.  However, he subsequently cancelled that hearing request in an October 2008 statement.  On that same statement, the Veteran also requested a Board video-conference hearing before a Veterans Law Judge.  However, he failed to report for the hearing scheduled in July 2009.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran has met the schedular threshold criteria for a TDIU for the entire appeal period. 

2.  The Veteran is not unable to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisidiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2004 letter, sent prior to the initial unfavorable decision issued in August 2004, and an August 2010 letter advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August 2010 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the August 2010 letter was issued after the initial August 2004 decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2010 letter was issued, the Veteran's claim was readjudicated in the November 2012, June 2013, and November 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 
 
Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, Social Security Administration (SSA) records, and vocational rehabilitation records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in May 2004, June 2004, January 2007, January 2010, February 2010, April 2013, and May 2013 in connection with the current claim.  The Board finds that the VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, and a physical and/or mental health examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Additionally, the August 2013 remand instructed the AOJ to provide one opinion regarding whether the combination of all of the Veteran's service-connected disabilities precluded the Veteran from securing or following a substantially gainful occupation.  While the AOJ sought an addendum opinion to address the Board's directive, in September 2013 emails, VA personnel noted that such opinion with respect to each disability was previously provided and that it was not possible to offer a single opinion addressing all of the Veteran's service-connected disabilities as such was outside the realm of each examiner's expertise.    

The Board finds that the Veteran is not prejudiced as a result of the inability to obtain a single opinion addressing the collective impact of his service-connected disabilities on his employability since the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability in a single opinion as the opinions of record adequately addresses the impact of such on his employability and, therefore, the Veteran is not prejudiced from the Board's reliance on the conclusions reached in the VA examinations already of record.  

As noted in the Introduction, the Board remanded this case in August 2009, April 2012, March 2013, and August 2013 for additional development, to include requesting current employment information; obtaining SSA, vocational rehabilitation, and VA treatment records; and affording the Veteran numerous examinations so as to determine the nature and severity of his service-connected disabilities, to include whether such, collectively, prevent him from securing or following a substantially gainful occupation.  As discussed in the preceding paragraphs, VA has obtained all outstanding records and the Veteran has been afforded numerous VA examinations that adequately address the Board's inquiries.  Finally, on numerous occasions, he has provided updated employment information as requested by the Board.  Therefore, the Board finds that the AOJ has substantially complied with the August 2009, April 2012, March 2013, and August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis

In the instant case, the Veteran asserts that he is entitled to a TDIU rating because he cannot work as a result of his service-connected disabilities.  Specifically, he alleges that swelling in his feet, hand, and wrist, and anxiety attacks render him unemployable. 

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Since his March 2004 claim, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Specifically, as of November 1, 2002, the Veteran has the following service-connected disabilities: a left foot disorder, rated as 30 percent disabling; a right ankle disorder, rated as 20 percent disabling; a left ankle scar, rated as 10 percent disabling; a right ankle scar, rated as 10 percent disabling; and a right wrist disorder, rated as 10 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  In determining the combined rating, the Board has considered the bilateral factor for the lower extremities and the fact that all his disabilities ultimately are rated as one disability stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, the percentage criteria for TDIU are met, since all of his disorders are considered as one single 70 percent disability because they stem from a common etiology.  38 C.F.R. § 4.16(a).  

Furthermore, as of March 30, 2004, the date of his TDIU claim, service connection for scars of the right wrist and left foot, each assigned a 10 percent rating, was established.  The Veteran's combined disability rating remained at 70 percent and, as such were the result of a common etiology, he continued to meet the schedular threshold criteria for a TDIU.  Finally, as of July 23, 2010, service connection for panic disorder was granted with a 50 percent rating, which resulted in a combined 90 percent rating.  As such, the schedular threshold criteria for a TDIU continued to be met.  

As such, the remaining inquiry is whether such disabilities, either singularly or jointly, rendered the Veteran unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

A February 2004 vocational rehabilitation record reflects that the Veteran had a serious employment handicap as a result of neuropsychiatric conditions, the number and severity of disabling conditions, an unstable work history, lac of education/training for suitable employment, long or substantial periods of unemployment, and extent and complexity of needed rehabilitation services.  It was further noted that the interventions needed in order for the Veteran to benefit from the program included vocational evaluation, career exploration/counseling, vocational training, and employment services.  Based on the foregoing, it was determined that the Veteran's achievement of the vocational goal was currently feasible, and, while he needed guidance and structure, he would be able to stay on track.

A March 2004 Report of Contact for the purposes of following up with his vocational rehabilitation program reflects that the Veteran was currently unemployed and would like to return to training as soon as possible.  He reported that he had decided that work was not a possibility at the current time due to his lack of training.  The Veteran indicated that his last job was with the US Postal Service and had ended on December 19, 2003, despite the fact that he was still technically employed while he waited on his release papers.  The Veteran stated that he was interested in schooling for a sedentary job, to include nuclear medicine, biochemistry, and radiology, so long as he would not be required to stand a lot.  He further indicated that, in regard to his disability, he often had trouble with his wrist as it becomes sore when he writes or types for long periods of time.  A follow up Report of Contact in April 2004 indicated that the Veteran would like to start school, possibly in an allied health field.

On his March 2004 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his right wrist and left foot disabilities rendered him unemployable.  He further indicated that he last worked full-time on December 19, 2003 as a letter carrier for the US Postal Service.  The Veteran reported that he had completed one year of college and completed a one-month program for truck driving.  

A May 2004 VA examination report reflects that the Veteran's residuals of multiple lacerations of the right wrist and right ankle with decreased motion and function of both joints.  It was noted that the estimated duration and ability to work was approximately 8/10.  A separate May 2004 VA examination report reveals that, as a result of his foot and ankle disabilities, he has severe problems walking and cannot stand for long periods of time because of swelling and pain.  It was also noted that the Veteran had limited motion his right wrist.  The Veteran reported that he used to work as a letter carrier, but cannot work in the same capacity because he cannot walk his route and has trouble standing for long periods of time.  He further indicated that, since his service discharge in 1997, he worked as a security guard, went to truck driving school, and then worked for 5 1/2 years as a letter carrier.  Following an examination, the examiner noted that the Veteran had problems with swelling and walking due to his left and right ankles and cannot walk more than 4-5 blocks, and has limited motion in the right wrist, which does not allow him to do mechanical jobs or twisting motion.  

At a June 2004 VA examination for his left foot, the examiner determined that the Veteran cannot carry any type of mail or perform a job that requires him to be on his feet in which he has to pull, push, carry, or stand for any length of time.  He concluded that the only type of job the Veteran is able to do is one that required him to be seated and to be trained in any type of vocation that required him to be off of his foot.

In August 2004 Report of Contact, the Veteran reported that he last worked at the US Postal Service on December 19, 2003, and was separated on April 19, 2004.

A Request for Employment Information in Connection with Claim for Disability Benefits received in August 2004 reflects that the Veteran worked for the US Postal Service from July 1998 to May 2004 carrying mail, and last worked on December 19, 2003.  It was reported that he was removed for theft of mail.  

In an August 2006 statement, the Veteran reported that he was going to school and looking for stable employment.  He indicated a desire to continue with his vocational rehabilitation training program so as to assist him in retaining meaningful employment.  
 
In October 2006, a mental health psychiatry note indicated that the Veteran had a job assessing trailer sites that required a significant amount of driving.  The note indicated that the Veteran was studying through vocational-rehabilitation five days per week and changing to business technology with an eventual change to electrical engineering.  

January 2007 VA foot and ankle examinations revealed that the Veteran was able to stand for 15-30 minutes and able to walk a quarter of a mile.  The examiner noted that the Veteran was currently a student and unemployed.  

In December 2008, a mental health psychiatry note indicated that the Veteran was in school for electrical engineering technology.  

In January 2010, a mental health psychiatry note indicated that the Veteran had been in federal prison and had lost a job opportunity in electrical engineering technology due to his imprisonment; however, he had found employment at a home health agency. 

A January 2010 VA feet examination revealed that the Veteran had difficulty with prolonged standing or walking.  It was noted that he was not currently employed, but his usual occupation was letter carrier and his feet were painful upon walking. Following a physical examination, the examiner determined that the Veteran may find gainful employment only if it consisted of sitting down.  He could not be gainfully employed if the job required any extended standing or walking.  

A January 2010 VA scar examination noted that the Veteran was unemployed and reported that such was a result of the fact that the job ended and he was unable to find another job given his limitation.  Following a physical examination, the examiner determined that the scar on the Veteran's right wrist limited his manual dexterity.  As he was right-handed, any jobs that would require the use of his right wrist may be problematic.  However, sedentary types of jobs are feasible, granted he learned to be ambidextrous or learn to use his left hand.  The scars in both lower extremities were noted to limit his ability to carry or lift heavy objects that may well impede his ability to find meaningful employment given such limitations.  

A February 2010 VA joints examination referable to the Veteran's right wrist revealed that, while the Veteran was unemployed, he was currently seeking a job.  Following a physical examination, the examiner opined that the Veteran was not rendered unemployable by his right wrist scar as the minor deficit associated with the laceration combined with his foot and ankle problems would not prevent him from doing sedentary work.

In a March 2010 VA psychiatric note, the Veteran was reported to be working at a friend's home health agency.  The physician indicated that the Veteran was going to look for a job in April 2010.  

In a July 2010 statement, the Veteran reported that he had problems with prolonged walking, standing, and sitting due to his foot and ankle disabilities.  He also indicated that he was experiencing stress and anxiety attacks; however, the medication he takes for such made it hard to function coherently.  He reported that he stopped taking the medication so he could remain attentive in school.  The Veteran stated that he was trying to find suitable employment and, while he had a couple of jobs since he left the Post Office, his conditions affected his performance and attendance as the jobs required a lot of standing.  He reported that, due to Katrina and the economy, the job market was extremity tight and he was finding it difficult to find and obtain suitable employment, given his limited education and lack of work experience in the field as an electrical engineering technician.  The Veteran indicated that he was trying to obtain his college degree in electrical engineering, which should assist his career.  

In September 2010, the Veteran submitted a letter stating that he was unable to work due to anxiety attacks and his need to use medication, which made him tired.  

In a follow-up mental health psychiatry note, dated October 2010, the Veteran reported he was working 18 hours a week as a manager for patient care services going, and going to school 16 hours a week, majoring in physics and electrical engineering.  

A December 2010 VA mental disorders examination reflects that the Veteran was incarcerated for six months from May 2009 to December 2009 on charges of conspiracy to commit mail fraud, which resulted from his financial situation.  It was noted that the Veteran received his Associate of Science Degree in Electrical Engineering Technology in May 2009, and was current pursuing his Bachelor of Science Degree in Physics and Engineering.  Following a mental status examination, it was noted that the Veteran was currently employed part-time as a manager of patient care services.  He had been employed in the position less than one year and had lost 6 weeks during that period.  The Veteran reported that he was frequently unable to perform his work-related responsibilities due to the pain and swelling in his wrist, feet, and ankles (as well as the accompanying anxiety regarding his inability to work).  The Veteran stated that he had previously been employed as a letter carrier; however, he was unable to perform the work-related tasks due to his inability to walk/stand for prolonged periods of time.  The examiner determined that the Veteran was not totally occupational impaired as a result of his psychiatric disorder.

SSA records reflect that, in his June 2012 application, the Veteran reported that his left foot, right wrist, and right ankle disabilities rendered him unemployable.  He indicated that he stopped working in July 2011 due to such conditions.  The Veteran reported he had completed one year of college in 1990 and had completed truck driving school in February 1998 but was unable to pass the physical in 2002.  In his Job History, he reported, as relevant, employment as a letter carrier from July 1998 to December 2003; and part-time office work in a home health care capacity, from January 2010 to April 2010, July 2010 to November 2010, and February 2011 and July 2011.  Finally, he reported working full-time as a site assessor/subcontractor in the wake of Katrina in 2005.

At an April 2013 VA joints examination, it was determined that the Veteran's right wrist condition limited his ability to work due to limited strength and motion due to pain.  It was further concluded that the Veteran's ankle disorder did not impact his ability to work.  The examiner opined that, orthopedically, the Veteran's ankle and wrist disorders should not prevent him from obtaining gainful employment. 

At an April 2013 VA examination addressing the Veteran's ankle conditions, the examiner opined that the Veteran had bilateral tender ankles with pain at the extremes as well as scars.  The examiner opined, however, that the Veteran's ability to work would not be limited by his bilateral ankle disorders and scars. 

At an April 2013 general VA examination, the Veteran's skin and scars were evaluated.  The examiner noted the Veteran had to refrain from touching the scars when engaged in activities of daily living or doing school work.  The Veteran reported tenderness and pain upon palpation of the scars but there was no sign of skin breakdown and the scars were noted to be superficial.  The examiner found that the scars should not impede his employment potential, or the performance of household chores, school activities, or any activities toward securing or following substantial gainful employment.  

In April 2013, at a VA examination for mental disorders, the examiner noted that the Veteran was last employed in the summer of 2011 and had worked part-time for a home health agency during 2010 and 2011.  The Veteran had reported that he had left the job because he was working part-time and the "workload was a lot heavier versus the money."  He also reported that he was tired of sitting in a chair all day and noted that he experienced significant lower back pain from sitting to do his job.  With regard to his education, the Veteran reported that he was in his senior year of obtaining his undergraduate degree in physics.  The Veteran further reported that he had planned to pursue a master's degree in engineering, so as to obtain employment as an environmental engineer, but would likely take a year off in between degrees to reduce his stress and work on his application. 

The Veteran reported in the April 2013 mental examination that he had noticed an increase in panic attacks in the last six months more so than in several previous years.  He stated that he felt stress related to his finances and did not want to be permanently disabled, but felt that he could not do the work he was previously trained to do.  The Veteran stated that he needed time to finish school so that he could find a new type of employment.  The examiner opined that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected panic disorder.     

In a May 2013 VA examination of the Veteran's foot, the examiner opined that the Veteran's foot disabilities, specifically his multiple surgeries on his left foot, impacted his ability to work in his previous position as a letter carrier as long periods of standing or walking were difficult for the Veteran.  However, the examiner further opined that his foot disorder would not render him unsuitable for sedentary employment.  

In June 2013, a mental health psychiatry note indicated that the Veteran had graduated with a Bachelor of Science degree, summa cum laude, and was in the process of deciding whether to take a job or to pursue a master's degree.  

In a July 2013 letter, the Veteran stated he had actively been seeking work but due to his work experience and physical limitations, he had not been successful.  In a July 2013 state employment application, the Veteran was noted to have applied to a position as an environmental scientist, and two positions as an engineering technician.  In such applications, he reported graduating with a Bachelor's degree in physics in May 2013.  

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU.  In this regard, as relevant to his educational history, the record reflects that, at the time of his original application, he had completed one year of college and a one-month program for truck driving.  However, during the course of the appeal, he earned an Associate of Science Degree in Electrical Engineering Technology in May 2009 and a Bachelor of Science Degree in Physics in May 2013.  Additionally, in April 2013, the Veteran indicated that he was considering pursuing a Master's Degree in Engineering.  

Pertaining to the Veteran's employment history, the record reflects that, following his discharge from the military in 1997, he worked as a security guard, went to truck driving school, and then worked full-time from July 1998 to December 2003 for the US Postal Service as a letter carrier.  While he reported that he left such job as he was unable to perform his duties, which required prolonged standing and walking, the US Postal Service reported that he was terminated due to theft of the mail.  Subsequently, he reported working full-time as a site assessor/subcontractor in the wake of Katrina in 2005 and indicated that he held part-time positions in an office environment in a home health care capacity, from January 2010 to April 2010, July 2010 to November 2010, and February 2011 and July 2011.   

The Board notes that the Veteran has alleged that he was only able to maintain intermittent part-time employment following his release from the Post Office in December 2003 due to his service-connected disabilities; however, the record reflects that such unemployment was due to other factors, to include his pursuit of education through VA's vocational rehabilitation program, lack of proper training, incarceration, and the economy.  

Furthermore, the Board notes that the Veteran has alleged that his service-connected disabilities prohibit all forms of employment as such result in difficulty with prolonged walking, standing, and sitting as a result of his foot and ankle disabilities, limited motion and swelling in the right wrist that does not allow him to do mechanical jobs or twisting motion, and difficulty with panic attacks as a result of his psychiatric disability, and tiredness/inattentiveness due to his medications.  While the Veteran is competent to report such limitations associated with his service-connected disabilities, the Board finds that such statements are not credible as they are inconsistent with the remainder of the evidence of record, to include the Veteran's own statements, and were made under circumstances indicating bias or interest.  Caluza v. Brown, 7 Vet. App. 498 (1995)  (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In this regard, while the Veteran has alleged that he is unable to sit for long periods of time, cannot use his right wrist to do mechanical jobs, and suffers from tiredness/inattentiveness due to his medications, during the course of the appeal, he has pursued and been awarded two degrees, i.e., associate and bachelor degrees, which indicates that he has the necessary skills and aptitude to sit through class, use his right wrist to type or take notes and examinations, and remain alert and attentive in class and while studying.  Moreover, while he has alleged that he was only able to work part-time due to his disabilities, the record reflects that such was, in fact, due primarily to the fact that he was taking classes.  

Furthermore, while the Veteran alleged that he would no longer be able to work as a letter carrier due to his foot and ankle disabilities and left his job at the US Post Office in December 2003 due to such disabilities, records show that he was, in fact, terminated due to theft of the mail.  Additionally, in July 2010, he reported that, due to Katrina and the economy, the job market was extremity tight and he was finding it difficult to find and obtain suitable employment, given his limited education and lack of work experience in the field as an electrical engineering technician.  Finally, in the April 2013 VA mental disorders examination, the Veteran stated that he had left his job because "the workload was a lot heavier than the money."  Therefore, his current statements regarding the impact his service-connected disabilities have on his employability, made in connection with his claim for VA compensation benefits, are inconsistent with his other statements of record.

Moreover, such statements are inconsistent with the examinations findings addressing the level of severity of the Veteran's service-connected disabilities and resulting functional impairment.  In this regard, VA examiners have determined that, while the Veteran may be limited in non-sedentary employment, his service-connected disabilities do not render him unable to work in a sedentary job.  

In this regard, the May 2004 VA examiner noted that the Veteran had problems with swelling and walking due to his left and right ankles and cannot walk more than 4-5 blocks, and has limited motion in the right wrist, which does not allow him to do mechanical jobs or twisting motion.  Additionally, at a June 2004 VA examination for his left foot, the examiner determined that the Veteran cannot carry any type of mail or perform a job that requires him to be on his feet in which he has to pull, push, carry, or stand for any length of time.  He concluded that the only type of job the Veteran is able to do is one that required him to be seated and to be trained in any type of vocation that required him to be off of his foot.  

The January 2010 VA examiner determined that the Veteran may find gainful employment only if it consisted of sitting down.  He could not be gainfully employed if the job required any extended standing or walking.  Furthermore, a January 2010 VA scar examination revealed that, as he was right-handed, any jobs that would require the use of his right wrist may be problematic.  However, sedentary types of jobs are feasible, granted he learned to be ambidextrous or learn to use his left hand.  The scars in both lower extremities were noted to limit his ability to carry or lift heavy objects that may well impede his ability to find meaningful employment given such limitations.  Furthermore, a February 2010 VA examiner opined that the Veteran was not rendered unemployable by his right wrist scar as the minor deficit associated with the laceration combined with his foot and ankle problems would not prevent him from doing sedentary work.  Additionally, a December 2010 VA examiner opined that the Veteran was not totally occupational impaired as a result of his psychiatric disorder.

Moreover, in April 2013, following comprehensive examinations, it was determined that the Veteran's right wrist condition limited his ability to work due to limited strength and motion due to pain.  It was further concluded that the Veteran's ankle disorder did not impact his ability to work.  The examiner opined that, orthopedically, the Veteran's ankle and wrist disorders should not prevent him from obtaining gainful employment.  It was further determined that the Veteran's ability to work would not be limited by his bilateral ankle disorders and scars.  The examiner found that the scars should not impede his employment potential, or the performance of household chores, school activities, or any activities toward securing or following substantial gainful employment.  It was further opined that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected panic disorder.  Finally, in May 2013, the examiner opined that the Veteran's foot disabilities, specifically his multiple surgeries on his left foot, impacted his ability to work in his previous position as a letter carrier as long periods of standing or walking were difficult for the Veteran.  However, the examiner further opined that his foot disorder would not render him unsuitable for sedentary employment.  

As indicated previously, while a single opinion addressing the impact of the Veteran's service-connected disabilities collectively was not obtained, such is not necessary to decide the claim as the aforementioned examinations provide the necessary findings so as to allow the Board to adjudicate the case.  See Geib, supra; Floore, supra.

In this regard, the Board accords great probative weight to the findings of the VA examiners with respect to the impact the Veteran's service-connected disabilities have on his employability as they are predicated on an interview with the Veteran; a review of the record, and a physical and/or mental health examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinions.

In light of such determinations, the Board finds that, while the Veteran's service-connected disabilities limit him with respect to manual or physical work that requires prolonged standing or walking, as well as pulling, pushing, lifting, or carrying, or the overuse of his right hand, he is capable of performing sedentary employment.  Such a finding is further supported by the fact that he has pursued and been awarded two degrees, i.e., associate and bachelor degrees, during the appeal period.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In the instant case, the Veteran is in receipt of a combined rating of 70 percent prior to July 23, 2010, and 90 percent thereafter.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the instant case, the Board finds that, while the Veteran's service-connected disabilities limit his ability to perform certain physical acts of manual employment, he is capable of performing the mental and physical acts necessary secure or follow a substantially gainful occupational consistent with his education and work history.  Therefore, as indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Consequently, the Board finds that he is not entitled to a TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


